Citation Nr: 1235285	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to June 1977 and from November 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening of a claim for service connection for PTSD and from a November 2008 rating decision which, in relevant part, denied service connection for hepatitis C.  

On May 10, 2011, the Veteran testified at hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A transcript of that hearing is associated with the claims file.

In August 2011, the Board remanded the Veteran's appeal for further development.  After completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matters via a July 2012 Supplemental Statement of the Case and, upon denial, returned the case to the Board the following month for further appellate review.  

As to the Veteran's previously denied claim of service connection for PTSD, the Board notes that the United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki, that an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim." 23 Vet. App. 1 (2009).  Further, where varying diagnoses are involved, in considering whether the claim presented is one to reopen or a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).

Here, the Veteran was denied service connection for PTSD by the Board in February 2006.  It does not appear that the RO or the Board considered whether the Veteran may have been entitled to service connection for any other diagnosed acquired psychiatric disorder at that time, to include the Veteran's diagnosed anxiety, not otherwise specified (NOS), or major depressive disorder NOS, as the claim was denied based on the lack of a verified stressor, an element not required for a claim of service connection for depression or anxiety.  Notably, evidence dated within the current claim period also shows a diagnosis of depression.  Accordingly, in light of the holdings in Clemons and Velez, and due to the nature of the disabilities and the requirements for substantiating such claims, the Board finds that service connection for an acquired psychiatric disorder, other than PTSD but to include depression, should be treated as a separate and distinct issue.  As the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression is not properly before the Board at this time, that matter is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed hepatitis C was first identified many years after service and is not shown to be related to his military service, to include his noted in-service risk factor.

2.  By a February 2006 decision, the Board denied a claim of service connection for PTSD, which decision became final.

3.  Evidence received since the Board's February 2006 decision is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the PTSD claim; nor does it raise a reasonable possibility of substantiating the claim or trigger the duty to assist.


CONCLUSIONS OF LAW

1.  The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The February 2006 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

3.  New and material evidence sufficient to reopen a previously denied claim of service connection for PTSD has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

[The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]  

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran's application to reopen his claim of service connection were received in December 2007 and August 2008, respectively.  In February 2008, the RO sent to the Veteran a letter notifying him that his claim of service connection for PTSD was previously denied in November 2001 because the evidence failed to show a verified stressor.  He was informed that he needed to submit new and material evidence and was advised of the definition of such.  

Although the RO's February 2008 letter does not adequately comply with the requirements of Kent, supra, as it misidentified the date of the decision in which the Veteran was last denied entitlement to service connection for PTSD, the Board finds this error to be nonprejudicial as the purpose of VCAA notice has been satisfied.  In that regard, the Board notes that the February 2008 letter informed the Veteran that his claim had been previously denied because the evidence did not show a verified stressor.  The letter also stated that the Veteran should submit detailed information regarding the traumatic event(s) that resulted in his PTSD.  A review of the Board's February 2006 decision reveals that service connection was denied because the record did not contain a diagnosis of PTSD based on a verified stressor.  

Thus, the purpose of notice (i.e., to advise the claimant of the evidence and information necessary to reopen the claim) was satisfied.  Further, the RO's February 2008 letter also informed the Veteran of the information and evidence necessary to substantiate his claim of service connection for PTSD and he was advised of VA's duty to assist and of his responsibilities in the adjudication of his claim.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.

In September 2008, the RO sent to the Veteran a letter notifying him of the evidence necessary to substantiate his claim of service connection for hepatitis C.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his service connection claim, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the September 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and that the February 2008 letter afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  Pertinent evidence includes his service treatment records (STRs), VA treatment records and examination reports, Vet Center records, records from the Social Security Administration (SSA), and lay statements in support of his claims, to include his May 2011 hearing testimony.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.

Further, the Veteran was afforded a VA examination in September 2011 in connection with his claim of service connection for hepatitis C.  The examiner conducted a thorough examination of the Veteran and noted his hepatitis C risk factors.  Although the examiner was unable to review the claims folder prior to the initial evaluation of the Veteran, review of the claims folder was later undertaken and the examiner specifically noted incidents of treatment in service for sexually transmitted diseases, as well as the lack of treatment for hepatitis C therein.  In an addendum to the original examination report, the examiner provided an opinion as to whether the Veteran's hepatitis C was related to military service.  The examination report contains sufficient evidence by which to evaluate the Veteran's claim of service connection and the Board finds that the examiner's opinion is supported by an adequate rationale.  Thus, in compliance with terms of the Board's August 2011 Remand, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with his claim of service connection for hepatitis C.

Further, as to the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for PTSD, despite the fact that the Board did not order an examination pursuant to the terms of its August 2011 Remand, in May 2012, the Veteran was afforded a VA examination to evaluate whether the Veteran met the criteria for a diagnosis of PTSD.  The examiner reviewed the claims folder, interviewed the Veteran, considered the Veteran's reported stressors, to include those set forth in the lay and medical evidence of record, and provided an opinion that the Veteran did not indeed suffer from PTSD.  The Board finds that the examiner's opinion is supported by an adequate rationale and thus finds no basis upon which to again remand the matter on account of an inadequate exam.  

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran contends that he has hepatitis C as a result of his first period of active military service.  Specifically, he contends that his hepatitis C is a result of a sexually transmitted disease that he contracted while stationed in Korea during his first period of service.  

The Board notes that medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission and, if applicable, a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

In the instant case, the Veteran's medical records indicate a current diagnosis of hepatitis C.  His STRs, to include those from his second period of service, show multiple instances of treatment for a sexually transmitted disease and contain notations of penile warts.  While the Veteran has asserted that he was diagnosed as having hepatitis C in service in 1976, a review of his STRs fails to support that assertion.  Indeed, his STRs are silent for findings of, or treatment related to, hepatitis C.  In January 1980, the Veteran denied exposure, treatment, or diagnosis of hepatitis within the last 150 days, and none of the medical records dated after 1976 suggest that the Veteran was previously diagnosed as having hepatitis C.  Post-service medical records from a VA walk-in clinic note a diagnosis of hepatitis C in November 1999.  At that time, the Veteran reported he "had hepatitis 10 years ago."

As noted above, the Veteran was afforded a VA examination in September 2011 for the purpose of determining the likelihood that the Veteran's diagnosed hepatitis C was etiologically related to service.  Although the claims folder was not initially made available to the examiner, the examiner was later provided with the claims folder and undertook review of it prior to rendering an addendum opinion.  Upon review of the claims folder and examination of the Veteran, the examiner opined that the Veteran's hepatitis C was less likely as not related to his military service.  The examiner noted the multiple instances of treatment for sexually transmitted diseases in service, but found no indication of hepatitis C in service.  The examiner also noted that at the time of the November 1999 diagnosis of hepatitis C, the Veteran indicated a 10 year history of that disease.  In another addendum opinion dated in May 2012, the examiner again noted that Veteran's history of penile warts and sexually transmitted diseases in service, but again indicated that there is no evidence to suggest that the Veteran's sexually transmitted diseases, penile warts, or anything else in service caused his hepatitis C.

After careful review of the record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's hepatitis C and his military service.  First, while the Veteran has stated that he was diagnosed with hepatitis C in 1976, there is simply no evidence to support this assertion.  Notably, despite multiple instances of treatment for sexually transmitted diseases after 1976, there is no indication in the Veteran's STRs that he had previously been diagnosed as having hepatitis C.  Further, although multiple instances of treatment for sexually transmitted diseases in service is suggestive of high risk sexual activity, the VA examiner considered this fact but opined against an association between the Veteran's current hepatitis C and his in-service risk factor.  Moreover, in 1999, the Veteran reported a 10 year history of hepatitis C, again failing to assert an in-service diagnosis of the disease.  

In sum, the Board finds that service connection for hepatitis C is not warranted.  In this regard, the Board finds probative the VA examiner's September 2011 and May 2012 negative nexus opinions.  It is clear that the examiner considered a variety of factors, to include the Veteran's lay statements, the multiple instances of treatment in service for sexually transmitted diseases, the lack of evidence showing that the Veteran was diagnosed with hepatitis C in service, and the length of time between the Veteran's separation from service and the diagnosis of hepatitis C in concluding that the Veteran's currently diagnoses hepatitis C is not related to a period of active military service.  The Board finds that, in light of the lack of in-service complaints or treatment suggestive of hepatitis C, especially in light of the multiple instances of treatment for sexually transmitted disease, the post-service medical records first showing a diagnoses of hepatitis C in 1999, at which time the Veteran reported a 10 year history of that disease, and the VA examiner's opinion negative nexus opinion, there is no basis to establish service connection for hepatitis C.  This is so because a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for hepatitis C is not warranted based on the lack of an in-service diagnosis and nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  While certain symptoms of hepatitis C are certainly of an observable nature, the Veteran has not asserted a continuity of symptoms since service that were later attributed to his hepatitis C.  Furthermore, because a diagnosis of hepatitis C requires laboratory testing, a lay person is not competent to diagnose hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (discussing when lay evidence can establish a diagnosis). 

As to the Veteran's specific theory of service connection, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau, 492 F.3d at 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony 'falls short' in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to etiologically relate hepatitis C to service, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service and the fact that a medical expert has opined against an etiological relationship.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Savage v. Gober, 10 Vet. App. 488, 497 (1998) ("[B]ecause it would not necessarily follow that there is a relationship between any present disability and the continuity of symptoms demonstrated, medical evidence . . . is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.").

In finding the service connection for hepatitis C is not warranted, the has considered the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for hepatitis C is not warranted.

B.  Application to Reopen

The Veteran originally filed a claim for service connection for PTSD in 2000, which claim was denied by the RO in November 2001.  The Veteran appealed that denial to the Board and, after an intervening Remand for further development, the Board denied service connection for PTSD by way of a February 2006 decision.  Specifically, the Board determined that the evidence failed to establish a verified stressor event in service and noted that a diagnosis of PTSD without corroborating evidence of an underlying stressor event would be insufficient to establish entitlement to service connection for such disorder.  As the Veteran did not appeal that denial to the Court, the January 2011 decision constituted a final appellate determination as to any issue addressed therein.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

As a result of the finality of the February 2006 Board decision, a claim of service connection for PTSD may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations, provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

The Board acknowledges that, effective July 13, 2010, and during the pendency of this appeal, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3) (2011).  In this regard, the Board notes that where an intervening and substantive change in law creates a new basis of entitlement to a claimed benefit, 38 U.S.C.A. § 7104(b) does not preclude de novo consideration of a claim even though based on same facts as a previously and finally denied claim.  Spencer v. Brown, 17 F.3d 368, 372-73 (Fed. Cir. 1994).  When a provision of law or regulation creates a new basis of entitlement to benefits, the applicant's claim subsequent to the previously denied claim, asserting rights which did not exist at the time of the prior claim, is necessarily a different claim.  Id. at 372.  

However, changing an evidentiary standard for establishing an element of a claim does not amount to a substantive change in the law; that is, it does not create a new cause of action, because no new basis of entitlement is created.  Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998).  Thus, liberalization of the evidentiary standard for substantiating the occurrence of an in-service stressor does not constitute a new basis of entitlement such that the Veteran's claim of entitlement to service connection must be reconsidered as an original claim, rather than a claim to reopen.  See 75 Reg. 39843, 39851 (July 13, 2010) (stating that "VA will not apply the rule to claims that were finally denied before the effective date of the rule unless new and material evidence is submitted.").  Therefore, the Board must determine whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for PTSD.  

In this case, the evidence of record at the time of February 2006 Board decision included: the Veteran's service treatment and personnel records; VA treatment records; the report of a May 2003 VA examination; the Veteran's statements regarding his alleged in-service stressors; a lay statement from the Veteran's sister; and the transcript of July 2002 hearing before a decision review officer (DRO).  

Specifically, the evidence before the Board at the time of its February 2006 decision failed to show in-service complaints, findings, or diagnoses related to a psychiatric disorder.  The first post-service evidence of an acquired psychiatric was in November 1999, when VA treatment records noted complaints of nerves and an impression of depression.  The Veteran's VA treatment records also contained diagnoses PTSD, major depressive disorder, and an anxiety disorder not otherwise specified (NOS).  Upon examination in May 2003, the Veteran was diagnosed as having depression.  The evidence of record also contained various statements and testimony from the Veteran regarding his alleged in-service stressors.  Specifically, he reported coming under constant sniper fire while serving in the Korean demilitarized zone (DMZ); being robbed by civilians at gun point while on leave from Fort Knox, Kentucky; and almost being robbed Korea and badly injuring the person who attempted to rob him.  The Veteran stated that he continued to have distressing dreams and flashbacks regarding these incidents in service.  In a statement received in October 2004, the veteran's sister discussed changes she noted in him after he was separated from service, including personality changes, nightmares, paranoia, and depression.

In its February 2006 decision, the Board denied service connection for PTSD upon finding that the evidence of record failed to establish a diagnosis of PTSD based on a verified stressor.  The Board noted that, because the evidence did not show that the Veteran had engaged in combat with the enemy, there must be corroborative supporting evidence that the alleged stressor event in service actually occurred.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board acknowledged that the record contained diagnoses of PTSD, but found that those diagnoses could not have been based on verified stressors, as no such stressors were shown.  Service connection was therefore denied based on the lack of evidence showing a verified stressor.  

Evidence added to the claims folder since the February 2006 Board decision includes VA outpatient treatment records; an employment questionnaire; a statement of marital relationship; an administrative decision regarding the addition of a dependent spouse; SSA records; VA examination reports; statements from the Veteran regarding his alleged in-service stressor; records from the Vet Center in Fort Worth, Texas; a chronology of key events involving Americans on the DMZ, printed from the internet; and the report of the Administrative Discharge Board, dated in August 1981.

A review of the medical evidence shows notations of depressive symptoms and a history of PTSD-type symptoms.  Notably, a July 2008 Vet Center record contains an Axis I diagnosis of "[r]ule out [PTSD]" and a recommendation that the Veteran be re-evaluated for PTSD on account of his symptomatology and depression.  Although not required to do so, as the Veteran's previously denied claim of service connection for PTSD had not been "reopened," on remand from the Board in August 2011, the AOJ afforded the Veteran a VA mental health examination in May 2012.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  The examiner reviewed the claims folder, noting the Veteran's previously reported stressors of coming under sniper fire in the DMZ and being robbed at gun point.  Apparently, the Veteran also alleged witnessing a tank in his convey slide off of a cliff and repeated episodes of perceived discrimination as PTSD stressors.  Upon examination, however, it was determined that the Veteran did not meet the criteria for a diagnosis of PTSD, as he had not experienced a traumatic event that rose to the level required under the DSM-IV criteria.  The Veteran was, however, diagnosed as having depression.

The Veteran also submitted lay statements regarding his alleged in-service stressor and testified at a hearing before a VLJ in May 2011.  The Veteran again discussed being robbed at gunpoint, episodes of perceived discrimination, and being fired upon while stationed in the Korean DMZ.  Notably, however, the Veteran provided no specifics with regard to these alleged stressors, such as dates when the incidents occurred or names of other persons involved.  

As for the internet materials, nothing contained therein pertains specifically to the Veteran and, as the Veteran has failed to provide dates of the alleged stressor incidents, the internet information cannot serve as verification of the Veteran's stressors.  Further, the report of the Administrative Discharge Board pertains to the Veteran's discharge from the Marine Corp whereas his PTSD claim is based on service in the U.S. Army.

Based on the above review, the Board finds that the evidence submitted since the February 2006 Board decision does not constitute new and material evidence.  Although the evidence is new because it was not previously before VA decision makers, it is either cumulative of evidence of record before the Board in February 2006, or does not relate to an unestablished fact necessary to substantiate the Veteran's service-connection claim.  The medical evidence before the Board in February 2006 contained no diagnoses of PTSD.  The Veteran had also proffered statements regarding his alleged in-service stressors.  However, as determined by the Board, what was lacking was a diagnosis of PTSD based on a verified stressor.  
Thus, the newly submitted evidence showing mental health (including PTSD) history is merely cumulative of the previously submitted evidence, as are the Veteran's statements of his alleged in-service stressors.  Despite being specifically requested to do so, he provided no further information with regard to the specific dates of the alleged stressor incidents such that further attempts at verification could be made.  Thus, the duty to assist has not been triggered.  Shade, supra.  Also, the May 2012 VA examination report fails to contain a diagnosis of PTSD.  Even considering the Veteran's newly asserted stressors, as reported to the May 2012 VA examiner, those stressors are not sufficient to support a diagnosis of PTSD.

In sum, the new evidence is cumulative and redundant of previously submitted evidence, does not trigger the duty to assist or relate to an unestablished fact necessary to substantiate the claim of service connection PTSD, and does not raise a reasonable possibility of substantiating the claim.  Indeed, none of the evidence associated with the claims folder since the February 2006 Board decision contains a diagnosis of PTSD based on a verified stressor or serves as corroborative supporting evidence that an alleged in-service stressor event actually occurred.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the application to reopen the claim for service connection for PTSD must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

Entitlement to service connection for hepatitis C is denied.

As new and material evidence to reopen a claim of service connection for PTSD has not been received, the claim to reopen is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


